360 U.S. 715 (1959)
UNITED STATES ET AL.
v.
HINE PONTIAC ET AL.
No. 561.
Supreme Court of United States.
Decided June 29, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Solicitor General Rankin, Assistant Attorney General Rice, Joseph F. Goetten and Carolyn R. Just for petitioners.
Paul J. Sedgwick and L. W. Anderson for Hine Pontiac, M. M. Wade for Modern Olds, Inc., and Michael J. Salmon and Vincent F. Kilborn for Kilborn et al., respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgments of the United States Court of Appeals for the Fifth Circuit are reversed. Commissioner of Internal Revenue v. Hansen, ante, p. 446; Commissioner of Internal Revenue v. Glover, ante, p. 446; Baird v. Commissioner of Internal Revenue, ante, p. 446.